                Case 19-12153-KBO              Doc 14       Filed 10/01/19        Page 1 of 24




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                 Debtors.                                  (Joint Administration Pending)


                    DECLARATION OF ALTON DAVIS, PRESIDENT AND
              CHIEF OPERATING OFFICER OF BAYOU STEEL BD HOLDINGS,
                L.L.C., IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS
                                AND FIRST DAY MOTIONS

         I, Alton Davis, hereby declare under penalty of perjury and to the best of my knowledge,

information and belief:

         1.      I am the President and Chief Operating Officer (“COO”) of Bayou Steel BD

Holdings, L.L.C. and its subsidiaries (collectively, the “Debtors” or the “Company”) in the

above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”). I have served as

President and COO of the Debtors since April 4, 2016.

         2.      In my capacity as COO of the Debtors, I have personal knowledge of, and am

familiar with, the business affairs, day-to-day operations, books and records, and financial

condition of the Debtors. I am authorized to make this declaration (this “Declaration”) on behalf

of the Debtors. Except as otherwise noted, I have personal knowledge of the matters set forth

herein or have gained knowledge of such matters from the Debtors’ employees, agents,

attorneys, and advisors, the accuracy and completeness of which information I relied upon to

provide this Declaration. References to the Bankruptcy Code (as hereafter defined), the chapter


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.


70548148.10
                Case 19-12153-KBO              Doc 14       Filed 10/01/19       Page 2 of 24



11 process, and related legal matters are based on my understanding of such matters in reliance

on the explanation provided by, and the advice of, counsel. If called upon to testify, I would

testify competently to the facts set forth in this First Day Declaration.

         3.      On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition in the United States Bankruptcy Court for the District of Delaware (the “Court”)

commencing a case for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). The Debtors will continue to operate their business and manage their

properties as debtors in possession.

         4.      I submit this First Day Declaration on behalf of the Debtors in support of the

Debtors’ (a) voluntary petitions for relief that were filed under chapter 11 of the Bankruptcy

Code and (b) “first-day” pleadings, which are being filed concurrently herewith (collectively, the

“First Day Pleadings”).2

         5.      Contemporaneously herewith, the Debtors have filed the following First Day

Pleadings:

                 a.       Motion of Debtors for Entry of an Order Directing Joint Administration of
                          Related Chapter 11 Cases (the “Joint Administration Motion”);

                 b.       Motion of the Debtors for Entry of an Order Pursuant to Bankruptcy Rule
                          1007 Extending the Deadline to File Schedules of Assets and Liabilities
                          and Statements of Financial Affairs (the “Schedules Extension Motion”);

                 c.       Application of Debtors for Authorization to Employ and Retain Kurtzman
                          Carson Consultants LLC as Claims and Noticing Agent Effective Nunc
                          Pro Tunc to the Petition Date (the “Claims Agent Application”);

                 d.       Motion of Debtors for Entry of an Order (I) Authorizing Continuation of,
                          and Payment of Prepetition Obligations Incurred in the Ordinary Course of
                          Business in Connection With, Various Insurance Policies, (II) Authorizing
                          Banks to Honor and Process Checks and Electronic Transfer Requests
                          Related Thereto, (III) Preventing Insurance Companies From Giving Any

2
  Unless otherwise defined herein, all capitalized terms shall have the meanings ascribed to them in the applicable
First Day Pleadings.

                                                        2
70548148.10
              Case 19-12153-KBO      Doc 14       Filed 10/01/19   Page 3 of 24



                    Notice of Termination or Otherwise Modifying Any Insurance Policy
                    Without Obtaining Relief from the Automatic Stay, and (IV) Authorizing
                    the Debtors to Continue to Honor Premium Financing Obligations (the
                    “Insurance Motion”);

              e.    Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
                    the Debtors to Pay Certain Prepetition Claims of Critical Vendors,
                    Shippers, and Freight Forwarders, and (II) Granting Related Relief (the
                    “Critical Vendors Motion”);

              f.    Motion of Debtors for Entry of Interim and Final Orders Authorizing
                    Payment of (I) Certain Prepetition Workforce Claims, Including Wages,
                    Salaries, and Other Compensation, (II) Certain Employee Benefits and
                    Confirming Right to Continue Employee Benefits on a Postpetition Basis,
                    (III) Reimbursement to Employees for Prepetition Expenses, (IV)
                    Withholding and Payroll-Related Taxes, (V) Workers’ Compensation
                    Obligations, and (VI) Prepetition Claims Owing to Administrators and
                    Third-Party Providers (the “Wages Motion”);

              g.    Motion of Debtors for an Order Authorizing Payment of Prepetition Taxes
                    and Fees (the “Taxes Motion”);

              h.    Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting
                    Utility Providers from Altering, Refusing, or Discontinuing Service, (II)
                    Approving the Debtors’ Proposed Adequate Assurance of Payment for
                    Postpetition Services, and (III) Establishing Procedures for Resolving
                    Requests for Additional Adequate Assurance of Payment (the “Utilities
                    Motion”);

              i.    Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting
                    Utility Providers from Altering, Refusing, or Discontinuing Service, (II)
                    Approving the Debtors’ Proposed Adequate Assurance of Payment for
                    Postpetition Services, and (III) Establishing Procedures for Resolving
                    Requests for Additional Adequate Assurance of Payment (the “Cash
                    Management Motion”);

              j.    Motion of Debtors for Interim and Final Orders Authorizing the Debtors
                    to Maintain and Administer Existing Customer Programs and Honor
                    Certain Prepetition Obligations Related Thereto (the “Customer
                    Programs Motion”);

              k.    Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
                    the Use of Cash Collateral, (II), Granting Adequate Protection, (III)
                    Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
                    Granting Related Relief (the “Cash Collateral Motion”).




                                              3
70548148.10
                Case 19-12153-KBO        Doc 14       Filed 10/01/19    Page 4 of 24



           6.   The Debtors seek the relief set forth in the First Day Pleadings to minimize the

disruption to and adverse effects of the commencement of the Chapter 11 Cases on business

operations and to maximize the value of their assets. I have reviewed the Debtors’ petitions and

the First Day Pleadings, or have otherwise had their contents explained to me by the Debtors’

advisors, and it is my belief that the relief sought therein is essential to ensure the uninterrupted

operation of the Debtors’ business and to successfully maximize the value of the Debtors’

estates.

           7.   References to the Bankruptcy Code, the chapter 11 process, and related legal

matters are based on my understanding of such matters in reliance on the explanation provided

by, and the advice of, counsel or from my personal experience in other restructurings. If called

upon to testify, I would testify competently to the facts set forth in this First Day Declaration.

           8.   To familiarize the Court with the Debtors and the relief the Debtors seek early in

these Chapter 11 Cases, this Declaration is organized into four sections. Section I provides an

introduction to the Debtors and detailed information on the Debtors’ corporate history, business

operations, and organizational structure. Section II provides an overview of the Debtors’

prepetition capital structure. Section III describes the circumstances leading to the

commencement of these Chapter 11 Cases, the Debtors’ efforts to negotiate agreements with key

constituents, and the objectives of these Chapter 11 Cases. Section IV sets forth the relevant facts

in support of each of the First Day Pleadings filed in connection with these Chapter 11 Cases,

which the Debtors believe are critical to administering these Chapter 11 Cases and preserving

and maximizing the value of the Debtors’ estates.




                                                  4
70548148.10
               Case 19-12153-KBO           Doc 14       Filed 10/01/19   Page 5 of 24



I.       OVERVIEW OF CORPORATE HISTORY, BUSINESS OPERATIONS, AND
         ORGANIZATIONAL STRUCTURE

         A.     Corporate History and Business Operations

         9.     The Company was founded in 1979 under the name Bayou Steel Corporation

(“BSC”). The Company is a mini-mill with electric arc furnace steelmaking, continuous billet

casting, and a medium section rolling mill. It operates a bar product rolling mill in Harriman,

Tennessee.

         10.    The Company is headquartered in LaPlace, Louisiana (the “Headquarters”).

Headquarters is located alongside the Mississippi River and near several rail providers. This

allows the Company to distribute domestically and internationally.

         11.    As detailed in the map below, Headquarters and a location in Harriman,

Tennessee are the Company’s operating facilities (the “Facilities”). The Facilities include a melt

shop and rolling mills. At Headquarters and a location in Harvey, Louisiana, the Company

conducts recycling operations which include the recycling of automobiles and appliances. Scrap

is either processed at the Facilities or sold.

         12.    Operations also include three distribution depots in strategic markets (the

“Distribution Depots”). Each Distribution Depot includes water and rail access. The

Distribution Depots are located in the following cities:

                a.      Tulsa, Oklahoma: services north and central United States. The Company
                        owns the buildings and leases the land.

                b.      Chicago, Illinois: services the Ohio Valley and north and central United
                        States. The Company owns the buildings and land.

                c.      Pittsburgh, Pennsylvania: services the Ohio Valley and northeastern
                        United States. The Company leases the buildings and land.




                                                    5
70548148.10
               Case 19-12153-KBO            Doc 14       Filed 10/01/19   Page 6 of 24




         13.   Typical steelmaking production flow includes processing scrap at Headquarters

where it is then sent to steel making operations and then to rolling mills where it is converted

into rolled products that are sold from the LaPlace or Harriman facility or shipped to distribution

depots from where they are sold. Finished goods are shipped to customers via truck, rail, barge,

or internationally via ocean vessel. Given the location of the Facilities and Distribution Depots,

the Company has a geographic reach across the United States and North America.

         14.   Across the Facilities and Distribution Depots, the Company employed 462

employees. As of the Petition Date, the Debtors employ approximately 161 employees across

their Facilities and Distribution Depots.

         B.    Organizational Structure

         15.   In January 2003, BSC and its subsidiaries filed voluntary petitions for relief

pursuant to chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the Northern District

of Texas (the “2003 Bankruptcy Case”). The 2003 Bankruptcy Case concluded with a plan of

reorganization (the “2003 Bankruptcy Plan”). The 2003 Bankruptcy Plan went effective in

February 2004. As part of the 2003 Bankruptcy Plan, BSC was dissolved.

         16.   After emerging from the 2003 Bankruptcy Case, the Company experienced

several years of growth and productivity, which culminated in a 2016 acquisition by Black


                                                     6
70548148.10
               Case 19-12153-KBO         Doc 14       Filed 10/01/19   Page 7 of 24



Diamond Capital Management (“Black Diamond”). As part of that transaction, Bayou Steel BD

Holdings, L.L.C. (“Bayou Steel Parent”) was formed as a Delaware LLC. Bayou Steel Parent is

100% owned by Black Diamond and in turn, owns 100% of each of the subsidiary Debtors.

II.      PREPETITION CAPITAL STRUCTURE AND FINANCIAL OVERVIEW

         A.      Secured Debt

         17.     In April 2016, BD LaPlace, LLC (“LaPlace” or the “Borrower”) as borrower and

Bayou Steel Parent and BD Bayou Steel Investment, LLC (“Bayou Steel Investment” and

together with Bayou Steel Parent, the “Guarantors”) as guarantors are party to that certain Loan

and Security Agreement dated as of April 4, 2016 (as amended, supplemented, or otherwise

modified from time to time, the “Credit Agreement” or the “ABL Credit Agreement”) with

Bank of America, N.A., in its capacity as agent and lender (the “Pre-Petition Agent” or the

“ABL Agent”) and Suntrust Bank (together with the Senior Agent, the “Pre-Petition Lenders”

or the “ABL Lenders”).

         18.     Pursuant to the ABL Credit Agreement, the ABL Lenders agreed to extend the

Company revolving loans in an aggregate principal amount not to exceed $75 million (the “ABL

Facility” or the “Revolver”). As of the Petition Date, the maximum revolver commitment under

the ABL Facility was $72.5 million.

         19.     The ABL Agent has also extended letters of credit in the principal amount of

$2.67 million.

         20.     The ABL Facility is secured by first priority liens over substantially all of the

Debtors’ assets, including the Debtors’ accounts receivable, inventory, and cash collateral, but

excluding real estate (the “ABL Collateral”), all as set forth in greater detail in the ABL Credit

Agreement and related documents (collectively, the “ABL Facility Documents”).



                                                  7
70548148.10
               Case 19-12153-KBO        Doc 14       Filed 10/01/19   Page 8 of 24



         21.   As of the Petition Date, the aggregate principal amount outstanding under the

ABL Facility is approximately $41.25 million (the “ABL Obligations”).

         22.   The Borrower and Guarantors are also party to that certain Subordinated Loan and

Security Agreement dated as of December 21, 2017 (as amended, supplemented, or otherwise

modified from time to time, the “Subordinated Loan Agreement” or the “Term Loan

Agreement”) with Black Diamond Commercial Finance, LLC as lender and agent (the

“Subordinated Agent” or the “Term Loan Agent”, and together with the ABL Lenders, the

“Prepetition Secured Parties”).

         23.   Pursuant to the Prepetition Term Loan Agreement, the Term Loan Agent agreed

to extend the Company term loans in the aggregate principal amount of $15 million (the “Term

Loan Facility”). As of the Petition Date, the maximum commitment under the Term Loan

Facility was $40 million.

         24.   The Term Loan Facility is secured by a second priority lien over the ABL

Collateral and a first priority lien on the real estate owned by the Company (the “Real Estate

Collateral,” and together with the ABL Collateral, the “Prepetition Collateral”), all as set forth

in greater detail in the Term Loan Agreement and related documents (the “Term Loan

Documents”).

         25.   As of the Petition Date, the aggregate principal amount outstanding under the

Term Loan Facility is approximately $36.5 million (the “Term Loan Obligations”, and together

with the ABL Obligations, the “Prepetition Secured Obligations”).

         26.   The ABL Agent and the Term Loan Agent are parties to that certain

Subordination and Intercreditor Agreement dated as of December 21, 2017 (the “Intercreditor




                                                 8
70548148.10
                Case 19-12153-KBO             Doc 14       Filed 10/01/19       Page 9 of 24



Agreement”).3 The Intercreditor Agreement contains customary provisions governing the

relationship between the ABL Agent and the Term Loan Agent, namely, to confirm the relative

priority of their respective liens in the Prepetition Collateral. The Intercreditor Agreement also

sets forth the parties rights with regard to postpetition financing and other bankruptcy-related

rights.

          B.     Unsecured Debt

          27.     In addition to the Prepetition Secured Obligations, as of the Petition Date, the

Debtors estimate that they have approximately $30 million of outstanding unsecured debt, which

is comprised mostly of trade debt.

III.      EVENTS LEADING TO THE CHAPTER 11 FILINGS

          28.    The Company has suffered under its debt load, which eventually led to severe

liquidity issues, and eventually default under the ABL Facility Documents. The Company

brought in an initial restructuring financial advisor to assist in an evaluation and hopeful

turnaround of the Company. In addition, the Company began negotiating with the ABL Lenders

and Black Diamond regarding forbearance. Unfortunately, no agreement on forbearance could be

reached. Accordingly, and as a result of the default under the ABL Facility Documents, the

Lenders began a daily sweep of the Company’s bank accounts, which left the Company with no

liquidity to purchase raw materials. The Company also had no credit terms remaining with its

vendors given that most of the Company’s accounts payable have grown over time given the lack

of liquidity.

          29.     Left with no liquidity, and little hope of turnaround, the Company determined not

to purchase any further raw materials and, as it has done in the ordinary course of business in the


3
  The Debtors are not parties to the Intercreditor Agreement, but received and executed an acknowledgement of the
Intercreditor Agreement.

                                                       9
70548148.10
               Case 19-12153-KBO       Doc 14     Filed 10/01/19    Page 10 of 24



past when faced with excess inventory or liquidity concerns, the Company began selling off its

finished goods inventory in order to pay down its secured debt.

         30.    The Company also commenced discussions with its Lenders and Black Diamond

regarding an orderly liquidation of the remaining inventory and assets through a chapter 11

bankruptcy filing. Accordingly, on September 30, 2019, the Debtors conducted a reduction in

force and idled most of its operations before filing for protection under chapter 11 of the

Bankruptcy Code on the Petition Date. The Company will continue to engage in limited

production to finalize finished goods over the next few weeks and will use the bankruptcy

process to sell off the remainder of its inventory and attempt to sell substantially all of its

remaining assets via section 363 of the Bankruptcy Code to a strategic or financial buyer that

will hopefully re-start operations.

         31.    Given the competitive labor market, in order to incentive certain employees to

remain employed during the liquidation and sales process, the Debtors will be filing a motion to

approve a key employee incentive plan and key employee retention plan in the near future to

assist in maximizing the value of the inventory and going concern business. The Company is

hopeful that the ordinary course sale of inventory will pay off its Lenders and provide value to

the Term Loan Agent, as well as other creditor constituencies. The remainder of the relief

requested in the First Day Pleadings is absolutely critical to maximizing value through these

Chapter 11 Cases.

IV.      FIRST DAY PLEADINGS

         32.    Contemporaneously with the filing of their chapter 11 petitions, the Debtors seek

approval of the First Day Pleadings and related orders (the “Proposed Orders”). The Debtors

respectfully request that the Court enter each of the Proposed Orders as they are critical to the

Debtors’ successful reorganization in these Chapter 11 Cases.

                                                10
70548148.10
               Case 19-12153-KBO        Doc 14     Filed 10/01/19      Page 11 of 24



         33.    I have reviewed each of the First Day Pleadings, Proposed Orders, and exhibits

thereto (or have otherwise had their contents explained to me), and the facts set forth therein are

true and correct to the best of my knowledge, information, and belief. Moreover, I believe that

the relief sought in each of the First Day Pleadings (a) is vital to enabling the Debtors to make

the transition to, and operate in, chapter 11 with minimum interruptions and disruptions to their

business or loss of productivity or value; and (b) constitutes a critical element in the Debtors’

ability to successfully maximize value for the benefit of their estates. Below is a summary of my

understanding of the First Day Pleadings and the general basis for why the relief requested in the

First Day Pleadings is integral for the Debtors’ estates. To the extent there is a discrepancy

between the summary below and the actual First Day Pleading, the language of the First Day

Pleading governs. I have reviewed all of the First Day Pleadings and incorporate all such First

Day Pleadings by reference as if they were set forth in full herein.

         A.     Joint Administration Motion

         34.    Pursuant to the Joint Administration Motion, the Debtors seek the joint

administration of their three (3) Chapter 11 Cases for procedural purposes only. Many of the

motions, hearings and other matters involved in the Chapter 11 Cases will affect all of the

Debtors. Therefore, I believe the joint administration of these cases will avoid the unnecessary

time and expense of duplicative motions, applications and orders, thereby saving considerable

time and expense for the Debtors and resulting in substantial savings for their estates.

Accordingly, I believe the Court should approve the joint administration of these Chapter 11

Cases.

         B.     Schedules Extension Motion

         35.    Pursuant to the Schedules Extension Motion, the Debtors seek entry of an order

extending the deadline to file their (a) schedules of assets and liabilities, (b) schedules of

                                                 11
70548148.10
               Case 19-12153-KBO         Doc 14     Filed 10/01/19     Page 12 of 24



executory contracts and unexpired leases, and (c) statements of financial affairs (collectively, the

“Schedules and Statements”) by an additional fourteen (14) days, from the date such Schedules

and Statements are otherwise required to be filed, to forty-two (42) total days from the Petition

Date, without prejudice to the Debtors’ ability to request additional time to file the Schedules and

Statements should it become necessary.

         36.    I believe cause exists for the following reasons: (a) the size and complexity of the

Debtors’ business; (b) the number of creditors; (c) the number of Debtors; and (d) the burden

which would be imposed on the Debtors to file schedules and statements within the next twenty-

eight days. To completely and accurately file Schedules and Statements, the Debtors must

collect, review, and analyze a substantial amount of information.

         37.    Prior to the Petition Date, the Debtors, their advisors, counsel, and other parties in

interest focused extensively on preparing for the filing and transitioning the business into the

chapter 11 process. This included extensive negotiations among the multiple tranches of

creditors and other creditor constituencies. The Debtors are working expeditiously to prepare and

file their Schedules and Statements, however, given the size of the Debtors’ business and the

amount of information required to adequately prepare such Schedules and Statements, the

Debtors respectfully request an extension of fourteen (14) days, without prejudice to the Debtors’

right to request further extensions, for cause shown.

         38.    Given the exigent circumstances of these Chapter 11 Cases, I do not think the

Debtors will be able to timely finalize the Schedules and Statements absent the requested

extension.

         C.     Claims Agent Application

         39.    Pursuant to the Claims Agent Application, the Debtors seek entry of an order

appointing Kurtzman Carson Consultants LLC (“KCC”) as claims and noticing agent (the

                                                  12
70548148.10
               Case 19-12153-KBO       Doc 14     Filed 10/01/19     Page 13 of 24



“Claim and Noticing Agent”) in the Debtors’ Chapter 11 Cases effective nunc pro tunc to the

Petition Date. KCC is a bankruptcy administrator that specializes in providing comprehensive

chapter 11 administrative services, including noticing, claims processing, balloting and other

related administrative aspects of chapter 11 cases. Given the complexity of these cases and the

number of creditors and other parties in interest involved, I believe appointing KCC as the claims

and noticing agent in these Chapter 11 Cases will maximize the value of the Debtors’ estates for

all their stakeholders.

         D.     Insurance Motion

         40.    Pursuant to the Insurance Motion and as described in greater detail therein, the

Debtors seek entry of an order: (1) authorizing, but not directing, the Debtors to continue and, to

the extent necessary, renew prepetition insurance policies in the ordinary course of business and

pay prepetition obligations in respect thereof; (2) authorizing banks and other financial

institutions at which the Debtors hold accounts to honor and process check and electronic

transfer requests related to the foregoing; (3) preventing insurance companies from giving any

notice of termination or otherwise modifying or cancelling any insurance policies without first

obtaining relief from the automatic stay imposed by Bankruptcy Code section 362; and (4)

authorizing, but not directing, the Debtors to continue to honor premium financing agreements,

installment plans, and brokerage obligations.

         41.    In the ordinary course of business, the Debtors maintain comprehensive insurance

coverage through various policies in order both to mitigate risks associated with operating the

Debtors’ businesses and to comply with applicable regulations, laws, and contractual obligations.

The Debtors regularly contract with an insurance broker to assist with the procurement and

negotiation of insurance policies. To preserve liquidity, the Debtors pay for some insurance

policy premiums through an installment plan and for others through premium financing

                                                13
70548148.10
                  Case 19-12153-KBO              Doc 14       Filed 10/01/19        Page 14 of 24



agreements. The Debtors plan to maintain such insurance coverage and honor their insurance

broker and payment obligations during the bankruptcy process because it is necessary to preserve

the value of the Debtors’ estates and to abide by certain guidelines established by the U.S.

Trustee (as defined in the Insurance Motion). I believe that authorizing the Debtors to continue

with their pre-petition insurance practices and preventing insurers from terminating, modifying,

or canceling any policies without obtaining stay relief will maximize the value of the Debtors

estates for all their stakeholders.

          E.        Critical Vendors Motion

          42.       Pursuant to the Critical Vendors Motion and as described in greater detail therein,

the Debtors seek entry of interim and final orders authorizing, but not directing, the Debtors to

pay prepetition claims (the “Critical Vendor Claims”) of certain vendors, shippers, and freight

forwarders, and other similar parties that are essential to maintaining the going concern value of

the Debtors’ business (the “Critical Vendors”) 4 in an amount not to exceed $1,500,000 on an

interim basis and $2,100,000 on a final basis (with respect each of the interim and final periods,

as applicable, the “Critical Vendor Cap”).

          43.       In the ordinary course of business, the Debtors depend on the uninterrupted flow

of material, inventory and other goods through their supply and distribution network. To that

end, the Debtors purchase essential goods and utilize services from certain vendors and suppliers

that are unaffiliated with the Debtors without whom the Debtors could not operate. The Critical

Vendors are essential to maintaining business continuity, delivering essential services to

customers in a timely manner and, ultimately, maintaining customer satisfaction.

          44.       Because the Debtors will benefit from maintaining services during the

postpetition period and avoiding the severe disruption to the Debtors’ operations that would

4
    As used herein, the definition of “Critical Vendors” shall include “Shippers” (as defined below).

                                                           14
70548148.10
               Case 19-12153-KBO        Doc 14     Filed 10/01/19     Page 15 of 24



occur if the Debtors were to lose certain vendors, I believe it is prudent for the Debtors, at their

discretion, to pay selected Critical Vendors some or all of their prepetition claims. Consistent

with these needs, and to ensure that the Debtors’ liquidity is preserved as they transition their

business into chapter 11, the Debtors seek authority to implement procedures that will assist

them in securing favorable terms and to deal with any vendors that may repudiate or otherwise

refuse to honor existing obligations to the Debtors.

         45.    The Debtors are mindful of their fiduciary obligations to seek to preserve and

maximize the value of their estates. Toward that end, the Debtors have carefully estimated all

potential vendor claims as of the Petition Date, including the Critical Vendor Claims, and have

determined that the ability to satisfy Critical Vendor Claims is absolutely necessary to maximize

enterprise value and avoid immediate and irreparable harm to the Debtors. To be clear, the

Debtors are aware of the need to seek relief only for those vendors truly critical to the Debtors’

ongoing operations.

         46.    The Debtors carefully reviewed over 100 vendors to determine, among other

things, (i) which vendors were sole source or limited source vendors, without whom the Debtors

could not continue to operate without disruption, (ii) the Debtors’ ability to find alternative

sources for services and the potential disruption or lost revenues while a new service provider

was resourced, (iii) which vendors would be prohibitively expensive to replace, and (iv) which

vendors would present an unacceptable risk to the Debtors’ operations given the volume of

essential services provided. Additionally, the Debtors accounted for common carriers, movers,

shippers, and freight forwarders currently in possession of goods and inventory that are vital to

the Debtors’ business operations. After compiling this information, the Debtors estimated the

amount they believe they would be required to pay to ensure the continued supply of services.



                                                 15
70548148.10
               Case 19-12153-KBO        Doc 14     Filed 10/01/19      Page 16 of 24



         47.    The vendors ultimately designated as Critical Vendors are critical to the Debtors’

operations where the lack of, or even delay, of services (even for a short duration), would

severely disrupt the Debtors’ operations and irreparably harm business as the Debtors move sell

substantially all of their inventory through these Chapter 11 Cases.

         48.    The relief requested in the Critical Vendors Motion is specifically designed to

accomplish the Debtors’ sale efforts. In contrast, the Debtors will suffer irreparable harm if

essential goods and services are not provided by the Critical Vendors. The Debtors cannot take

the material risk that the Critical Vendors will refuse to perform postpetition if their prepetition

claims are not paid.

         49.    While the Debtors have historically enjoyed productive working relationships

with many vendors, the Debtors’ recent liquidity crisis has substantially limited the number of

vendors who are willing to supply services that meet the Debtors’ operational needs. This

provides such vendors with considerable bargaining power. At this critical time following the

filing of these Chapter 11 Cases, the loss of more vendors will significantly impair the Debtors’

ability to maximize value for the benefit of all stakeholders.

         50.    I believe the Critical Vendors are so essential to the Debtors’ business that the

absence of any of their particular goods or services, even for a short duration, could disrupt the

Debtors’ operations and cause irreparable harm to the Debtors’ business, goodwill, and client

satisfaction. I believe this irreparable harm to the Debtors and to the recovery of all of the

Debtors’ creditors will far outweigh the cost of payment of the Critical Vendor Claims.

         F.     Wages Motion

         51.    Pursuant to the Wages Motion and as described in greater detail therein, the

Debtors seek entry of an order authorizing, but not directing, the Debtors to (1) pay accrued

prepetition wages, salaries, and other compensation to their workforce; (2) honor any prepetition

                                                 16
70548148.10
               Case 19-12153-KBO         Doc 14     Filed 10/01/19    Page 17 of 24



obligations in respect of, and continue in the ordinary course of business until further notice (but

not assume), certain of the Debtors’ paid time off policies, and employee benefit plans and

programs; (3) reimburse employees for prepetition expenses that employees incurred on behalf

of the Debtors in the ordinary course of business on a prepetition basis; (4) pay all related

prepetition payroll taxes and other deductions, including union benefits; (5) honor workers’

compensation obligations; and (6) pay any prepetition claims of administrators and providers in

the ordinary course of business to the extent that any of the foregoing programs are administered,

insured, or paid through a third-party administrator or provider.

         52.    The Debtors need to fund payroll on Thursday, October 3, 2019 for the payroll

periods covering the periods from September 16, 2019 through and including September 30,

2019 when the Debtors employed approximately 462 hourly and salaried full-time employees.

The Debtors also incurred various related obligations, including compensation, benefits, taxes,

workers’ compensation, expense reimbursements, and administrative costs. In addition, the

Debtors’ incurred various obligations with respect to their union member employees, including

liability to union entities for collected but unpaid dues and responsibility for the retroactive pay

increase to union employees under a recently approved collective bargaining agreement.

         53.    To ensure the successful operation of the Debtors’ business and to maximize the

value of the Debtors’ estates, it is imperative that the Debtors honor pre and postpetition

obligations to the employees and continue to maintain benefit plans in the ordinary course of

business through these Chapter 11 cases. I believe that failure to promptly do so would create

concern and discontent among the employees and could lead to resignations. I believe the loss of

even a few key personnel would immediately and irreparably harm the Debtors’ ability to

maintain operations to the detriment of all interested parties.



                                                  17
70548148.10
               Case 19-12153-KBO        Doc 14     Filed 10/01/19    Page 18 of 24



         G.     Taxes Motion

         54.    By way of the Tax Motion and further detailed therein, the Debtors respectfully

request entry of an order authorizing them to pay any prepetition tax and fee obligations

including, without limitation, income and franchise taxes, property taxes, sales and use taxes,

business license fees, annual report taxes, and other taxes and fees (collectively, the “Taxes and

Fees”) owing to those federal, state, provincial, and local governmental entities in the United

States listed in the Taxes Motion (the “Taxing Authorities”). The Debtors propose to limit the

aggregate amount of payments to be made on account of prepetition Taxes and Fees under this

Motion to $1,271,718.66 unless further authorization is obtained from this Court.

         55.    For the avoidance of doubt, the requested authorization (i) would be discretionary,

allowing the Debtors, among other things, to elect to pay Taxes and Fees as to which their

officers and directors may have personal liability in the event of nonpayment by the Debtors,

before other Taxes and Fees, (ii) would be without prejudice to the Debtors’ rights to contest the

amounts of any Taxes and Fees on any grounds they deem appropriate, and (iii) would extend to

the payment of Taxes and Fees relating to tax audits that have been completed, are in progress,

or arise from prepetition periods.

         56.    In addition, the Debtors request that the Court authorize the Debtors’ banks to

receive, process, honor, and pay all prepetition and postpetition checks and fund transfers on

account of the Taxes and Fees that had not been honored and paid as of the Petition Date, and

authorize the Debtors’ banks and financial institutions to rely on the representations of the

Debtors as to which checks and fund transfers should be honored and paid in respect of Taxes

and Fees, provided that sufficient funds are on deposit in the applicable accounts to cover such

payments.



                                                 18
70548148.10
               Case 19-12153-KBO        Doc 14     Filed 10/01/19     Page 19 of 24



         57.    I believe that the Taxes and Fees at issue are appropriate for payment to the extent

that they are priority or secured claims that are payable in full or, alternatively, under the

personal liability theory or the doctrine of necessity. By paying the Taxes and Fees in the

ordinary course of business, as and when due, the Debtors will avoid unnecessary disputes with

the Taxing Authorities—and expenditures of time and money resulting from such disputes—over

myriad issues that are typically raised by such units as they attempt to enforce their rights to

collect Taxes and Fees.

         H.     Utilities Motion

         58.    Pursuant to the Utilities Motion, the Debtors seek entry of an order (1) prohibiting

Utility Providers (as defined in the Utilities Motion) from (a) altering, refusing, or discontinuing

utility services to, or discriminating against, the Debtors on account of any outstanding amounts

for services rendered prepetition, or (b) drawing upon any existing security deposit, surety bond,

or other form of security to secure future payment for utility services; (2) determining that

adequate assurance of payment for postpetition utility services has been furnished to the Utility

Providers providing services to the Debtors; and (3) establishing procedures for resolving future

requests by any Utility Provider for additional adequate assurance of payment.

         59.    In the ordinary course of business and in conjunction with their day-to-day

operations, the Debtors receive utility services from various Utility Providers for, among other

things, water, sewer, electricity, gas, telecommunications, waste disposal, and similar utility

products and services. In the Utilities Motion, the Debtors propose to make an adequate

assurance deposit equal to a two week proration of their projected utility service usage for the

month of October 2019 based on the anticipated reduction in output. The proposed adequate

assurance deposits account for only those utility providers and amounts that the Debtor

anticipates utilizing during the reduced operation of its business for the month of October 2019.

                                                 19
70548148.10
               Case 19-12153-KBO          Doc 14      Filed 10/01/19    Page 20 of 24



         60.    I believe uninterrupted Utility Services are essential to the Debtors’ business

operations during the pendency of these Chapter 11 Cases. Should any Utility Provider alter,

refuse, or discontinue service, even for a brief period, the Debtors’ business operations could be

disrupted, and such disruption could jeopardize the Debtors’ ability to maximize value of the

estates and consummate a sale through chapter 11. Therefore, the Debtors seek to establish an

orderly process for providing adequate assurance to their Utility Providers without hindering the

Debtors’ ability to maintain operations. I am informed and believe the proposed Adequate

Assurance Procedures (as defined in the Utilities Motion) are consistent with procedures that are

typically approved in chapter 11 cases in this District. Accordingly, based on the foregoing and

those additional reasons set forth in the Utilities Motion, I believe the relief requested in such

motion is necessary to avoid immediate and irreparable harm and is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest.

         I.     Cash Management Motion

         61.    Pursuant to the Cash Management Motion, the Debtors seek entry of an order: (1)

authorizing, but not directing, the Debtors to continue to maintain and use their existing cash

management system, including maintenance of existing bank accounts, checks, and business

forms; (2) granting the Debtors a temporary suspension of certain bank account and related

requirements of the U.S. Trustee (as defined in the Cash Management Motion) to the extent that

such requirements are inconsistent with the Debtors’ practices under their existing cash

management system or other actions described herein; and (3) authorizing, but not directing, the

Debtors to continue to maintain and use their existing deposit practices.

         62.    In the ordinary course of business, the Debtors maintain a Cash Management

System (as defined in the Cash Management Motion) that is integral to the operation and

administration of their business. The Cash Management System allows the Debtors to (i) monitor

                                                   20
70548148.10
               Case 19-12153-KBO        Doc 14     Filed 10/01/19     Page 21 of 24



and control all of the Debtors’ cash receipts and disbursements, (ii) identify the cash

requirements of the Debtors, and (iii) transfer and disburse cash as needed to respond to the cash

requirements of the Debtors. The Cash Management System is comprised of seven bank

accounts and is specifically designed for administering the Debtors’ businesses, and cannot be

altered without significant disruption to the Debtors’ business operations and material distraction

to the Debtors’ management.

         63.    For the aforementioned reasons, I believe that maintaining the existing Cash

Management System without disruption is in the best interests of the Debtors, their estates, and

all interested parties. Accordingly, the Debtors request they be allowed to maintain and continue

to use the Cash Management System, including maintenance of their existing bank accounts.

         J.     Customer Program Motion

         64.    Prior to the Petition Date and in the ordinary course of their business, the Debtors

engage in certain practices to maximize sales, engender customer loyalty, and develop and

sustain brand loyalty and a positive reputation in the marketplace.

         65.    As detailed herein, historically, the Debtors manufactured and distributed long

carbon steel products throughout North America. Immediately prior to the Petition Date, the

Debtors idled operations at some facilities, but are still operating a bar product mill and have

thousands of tons of finished materials ready for immediate sale. In the ordinary course of their

business, the Debtors engage in a variety of marketing and sales practices designed to develop

and sustain customer satisfaction and loyalty (the “Customer Programs”). On account of the

Customer Programs, the Debtors incur various obligations to customers and distributors,

including but not limited to, discounts, incentives, and allowances (collectively, the “Customer

Obligations”) in order to attract and maintain positive relationships. The Customer Programs



                                                 21
70548148.10
               Case 19-12153-KBO         Doc 14     Filed 10/01/19      Page 22 of 24



seek to encourage customers to increase purchasing frequency and volume, which, in turn,

results in larger net revenues for the Debtors.

         66.    Specifically, the Debtors maintain deductions and allowances for the benefit of

certain customers. For example, if a customer purchases a certain amount of product within a

designated time period, the Debtors issue a credit to such customer. The Debtors settle these

credits via rebates, deductions and allowances against the outstanding invoices on an annual

basis.

         67.    At their core, these Customer Programs aimed to meet competitive pressure,

enhance customer satisfaction, generate goodwill for the Debtors, and, ultimately, allow the

Debtors to retain current customers, attract new customers, and increase revenue and

profitability. To effectuate a smooth transition into and out of chapter 11, the Debtors must

maintain and honor the Customer Programs and fulfill the Customer Obligations as the Debtors

deem appropriate.

         68.    Given the ongoing nature of the Debtors’ sales, it is difficult to calculate the exact

amount of deductions and allowances accrued prior to the Petition Date. Notwithstanding, the

Debtors estimate that the aggregate value of accrued prepetition Customer Obligations is

approximately $2,910,000 for accrued rebates, deductions and allowances. I believe that paying

or otherwise honoring the Debtors’ these prepetition obligations, and continuing the Customer

Programs postpetition, is imperative to the Debtors’ sales prospects.

         K.     Cash Collateral Motion

         69.    All as more fully set forth in the Cash Collateral Motion, the Debtors seek

authority to, among other things, use the Cash Collateral of the ABL Agent, provide adequate

protection to the ABL Lenders and Term Loan Agent; modify the automatic stay; and grant the

ABL Lender certain liens upon property of the Debtors’ estate.

                                                  22
70548148.10
               Case 19-12153-KBO       Doc 14     Filed 10/01/19    Page 23 of 24



         70.    Given that the Debtors have no liquidity, the Debtors have an immediate and

critical need for the use of Cash Collateral. Access to the use of Cash Collateral will allow the

Debtors to retain employees to sell off inventory, which the Debtors believe will preserve and

maximize the value of the estate, as well as attempt to sell substantially all of the Debtors’

remaining assets and re-start plant operations. The Debtors have determined that absent the use

of Cash Collateral, the Debtors will not be unable to undertake the limited operations of their

businesses during the Chapter 11 Cases and sell of the remainder of its inventory, which will

irreparably harm the Debtors’ estates and creditors. Other than Cash Collateral, the Debtors do

not have access to funds. The Debtors hope to continue to sell inventory and create new

inventory from raw materials on hand, but any revenue generated will constitute collateral under

the ABL Credit Agreement and Term Loan Credit Agreement. The Debtors’ ongoing obligations

include obligations to pay wages to employees and amounts due and owing to critical vendors.

         71.    In exchange for the consensual use of Cash Collateral, the Debtors have agreed,

and the Interim Order provides, adequate protection in the form of, among other things, adequate

protection liens, superpriority claims, and adequate protection payments to protect the

Prepetition Secured Parties against any diminution in the value of their interests in the Cash

Collateral resulting from the use, sale, or lease of the Cash Collateral, the subordination of the

Prepetition Secured Parties’ liens to the Carve-Out (as defined in the Interim Order), and the

imposition of the automatic stay.

         72.    At this time, the Debtors do not contemplate the need for postpetition financing.

Instead, the Debtors intend to operate their businesses solely on the use of the existing Cash

Collateral generated from selling off existing inventory. Access to existing Cash Collateral on an

interim basis will provide the Debtors with the liquidity necessary to ensure that the Debtors



                                                23
70548148.10
              Case 19-12153-KBO       Doc 14    Filed 10/01/19    Page 24 of 24



have sufficient working capital and liquidity to begin the process of liquidating inventory and

beginning a sales process. Without access to such liquidity, the Debtors will face irreparable

harm.

Executed this 1st day of October, 2019.
LaPlace, Louisiana                              Bayou Steel BD Holdings, L.L.C.
                                                Debtors and Debtors in Possession

                                                /s/ Alton Davis
                                                Alton Davis
                                                President and Chief Operating Officer




                                               24
70548148.10
